FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October 2015 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: 1.An announcement regarding power generation within China of Huaneng Power International, Inc. (the Registrant”), made by the Registrant on October 20, 2015; 2.An announcement regarding connected transaction of the Registrant,made by the Registrant on October 21, 2015; and 3.An announcement regarding 2015 third quarterly report of the Registrant, made by the Registrant on October 21, 2015. Announcement 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a Sino-foreign joint stock limited company incorporated in the People's Republic of China) (Stock Code: 902) POWER GENERATION WITHIN CHINA INCREASES BY 8.05% FOR THE THREE QUARTERS OF 2015 This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announces its power generation for the first three quarters of 2015. According to the Company’s preliminary statistics, for the third quarter of 2015, the Company’s total power generation by the power plants within China on consolidated basis amounted to 81.178 billion kWh, representing an increase of 13.85% over the same period last year, and the total electricity sold by the Company amounted to 76.437 billion kWh, representing an increase of 13.66% over the same period last year. For the nine months ended 30 September 2015, the Company’s total power generation by the power plants within China on consolidated basis amounted to 241.003 billion kWh, representing an increase of 8.05% over the same period last year, and the total electricity sold by the Company amounted to 227.090 billion kWh, representing an increase of 7.72% over the same period last year. For the first three quarters of 2015, the Company’s average on-grid electricity settlement price for its power plants within China amounted to RMB446.68 per MWh, representing an decrease of 1.48% over the same period last year. Newly acquired projects last year and newly operated generating units this year mainly contributed to the power generation growth of the Company. Reduction in power generation of certain power plants over the same period of the previous year was mainly due to: (1) the slow growth of China’s economy in the first three quarters of 2015 and deepening of the State’s economic restructuring caused decline in power consumption of the whole society; (2) commencement of operation of various nationwide west-to-east ultra-high-voltage power transmission lines occupied the power generation space of thermal power units in Henan, Shanghai, Jiangsu, Zhejiang and Guangdong and other southeast coastal areas; the Company was affected to a greater extent due to a relatively high proportion of the Company’s thermal power units in such region; (3) the cool temperature since the beginning of summer this year caused a reduction in the cooling load; (4) large nuclear generating - 1 - units put into production in Liaoning and Fujian in 2014 fully released their production capacity in 2015; also new nuclear generating units commenced production in Zhejiang and Fujian in 2015 – the above affected the power generating capacity of thermal generating units in the above regions. The power generation (in billion kWh) by each of the Company’s domestic power plants are listed below: Power Generation Electricity Sold Domestic Power Plant July to September 2015 Change January to September 2015 Change July to September 2015 Change January to September 2015 Change Liaoning Province % -2.60
